Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election of group I, claims 1-2, 4, 6, 8-10 and 13-14 in the reply filed on 06/22/22 is acknowledged. Applicant’s election of polyurethanes and repellents is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/22.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-10 and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (EP 1620060B1, presented in IDS).
	Ron et al. discloses methods and devices for the sustained release of multiple drugs, see title. The invention relates to intravaginal devices, see [0001].  Ron discloses a drug delivery device comprising two or more unitary segments. Each segment comprises a drug-permeable polymeric substance, and at least one segment comprises a mixture of the drug-permeable polymeric substance and a drug. Two or more segments may each contain a drug, preferably a different drug in each segment. The drug-permeable polymeric substance may be a thermoplastic polymer, such as an ethylene-vinyl acetate copolymer. At least one end of a segment may be attached to the end of another unitary segment by a coupling means, such as an adhesive material or by annealing the ends of the segments to same or different thermoplastic polymers. The drug delivery device may be in the shape of a ring (circular, oval and elliptical, see [0030]), a wafer, or a suppository, and may be suitable for use as a vaginal ring. The drug to be delivered may be a hormone replacement steroid or a contraceptive agent, for example an estrogenic compound, a progestational compound, and/or a gonadotropin releasing hormone or its peptide or non-peptide agonists or antagonist analogues. The drug may also be an interferon, anti- angiogenesis factors, growth factors, hormones, enzymes, transferases, hydrolases, lysases, isomerases, proteases, ligases and oxidoreductases, enzyme inhibitors, steroids, anti-cancer drugs, antibiotics, growth hormone, polysaccharides, antigens and antibodies, see [0015].
Ron teaches in a specific embodiment that; the invention relates to a drug delivery system for the controlled release of two or more drugs. The drug delivery system comprises two or more unitary segments, wherein at least two of the segment comprises a mixture of a drug-permeable polymeric substance and a drug. Moreover, at least two of the segments may comprise a different drug, and the drug-permeable polymeric substance may be a thermoplastic polymer, such has an ethylene-vinyl acetate copolymer. The drug may be a hormone replacement steroid or a contraceptive agent, for example an estrogenic compound, a progestational compound, and/or a gonadotropin releasing hormone or its agonistic or antagonistic analogues. The drug may also be an interferon, anti-angiogenesis factors, growth factors, hormones, enzymes, transferases, hydrolases, lysases, isomerases, proteases, ligases and oxidoreductases, enzyme inhibitors, steroids, anti-cancer drugs, antibiotics, growth hormone, polysaccharides, antigens and antibodies, anti- angiogenesis factors, growth factors, hormones, enzymes, transferases, hydrolases, lysases, isomerases, proteases, ligases and oxidoreductases, enzyme inhibitors, steroids, anti-cancer drugs, antibiotics, growth hormone, polysaccharides, antigens and antibodies, see  [0016].
The reference teaches that the thermoplastic polymer used in the manufacture of the device may be any thermoplastic polymer or elastomer material suitable for pharmaceutical use, such as polysiloxanes, polyurethane, polyethylene, ethylene-vinyl acetate copolymers, cellulose, copolymers of polystyrene, polyacrylates and various types of polyamides and polyesters. The ethylene-vinyl acetate copolymer (EVA) is highly preferred due to its excellent mechanical and physical properties (e.g.,solubility of the drug in the material). The EVA material can be any commercially available ethylene-vinyl acetate copolymer, such as the products available under the names Elvax®, Evatane®, Lupolen®, Movriton®, Llltrathene® and Vestvpar®, see [0029] and [0057].


Ron teaches forming by multi-injection, without needing an adhesive, matrices, see  [0056] and example 8. It is taught that the two segments can also be directly fused without the need for a coupling means, see figure 9 for implementing the corresponding method. Therefore, Ron discloses a monolithic moulded part consisting of cohesive multiple matrices, having a non-concentric (the "intravaginal drug delivery devices disclosed in example 8) continuous structure formed by the combination of two matrices welded together, and obtained by means of the multi-injection forming technique (see paragraph [0056], example 8, figure 9 and corresponding paragraphs [0149] and [0150] in the description wherein it taught that the EVA/drug powders can be placed in individual injection molding units (DSM, Geleen, Holland) and injected at 80° C into the multiport molding of FIG. 9, each of said simple matrices being made from thermoplastic polymer and containing at least one active ingredient (one simple matrix contains "GnRH agonist", another contains "estradiol", another contains "progesterone mix" (hormone)), thus each having its own release kinetics will be implicit and the synergy is taught in paragraph [0068]. The relative amounts of the drug or drugs to be released can be modified over a wide range depending upon the drug to be administered or the desired effect, wherein 0.01 to 50 parts by weight of the active substance can be used, see [0068]. Since the adjacent simple matrices are welded together laterally or face to face such that the weld provides the structural continuity of the part, and in that said weld, which constitutes the interface between the adjacent matrices, is constituted by the mixture, in the molten state, of polymer(s) forming each of said adjacent matrices is an implicit feature of the method for forming by multi-injection disclosed in example 8 and [0070].
Ron et al. teaches  that in one embodiment, the ends of the segments are joined together to form a drug delivery device using a coupling means. The coupling means can be any method, mechanism, device or material known in the art for bonding materials or structures together. Exemplary coupling means include solvent bonding, adhesive joining, heat fusing, heat bonding, pressure, and the like. When a solvent is used, the ends of the segments are moistened with an organic solvent that causes the surfaces to feel tacky, and when placed in contact the surfaces then bond and
adhere in a fluid tight union. The ends of the segments can be adhesively united to form a ring-shaped delivery device by applying an adhesive to at least one end of a segment, and then contacting the adhesive coated end or ends. For the above procedures, the solvents include organic solvents such as methylene chloride, ethylene dichloride, trichlorobenzene, dioxan, isophorone, tetrahydrofuran, aromatic and chlorinated hydrocarbons, mixed solvents such as 50/50 ethylene dichloride/diacetone alcohol; 40/60 alcohol/toluene; 30/70 alcohol/carbon tetrachloride, and the like, see [0071].
	Thus Ron teaches unitary segment made up of two or more matrices as discussed above wherein at least one matrix comprises a thermoplastic polymer and a drug and when welded together may or may not require a solvent as a coupling means. Ron as discussed above suggests that two or more matrices can be used to make a unitary segment (which reads on the claimed monolithic molded part of multiple cohesive matrices). Since the reference suggests use of solvent as coupling means, it would have been obvious to one of ordinary skill to have utilized solvent along with the active ingredient and thus the structural continuity of the taught unitary segment would have adapted to the migration of a solvent from at least one active ingredient from one simple matrix. Furthermore, since the art teaches as discussed above “Each segment comprises a drug-permeable polymeric substance, and at least one segment comprises a mixture of the drug-permeable polymeric substance and a drug. Two or more segments may each contain a drug, preferably a different drug in each segment”, it would have been obvious to one of ordinary skill to have formulated a monolithic (unitary) molded part comprising multiple matrices each made up of thermoplastic polymer and a drug. Thus combining prior art elements according to known methods would have provided predictable results, see MPEP 2143 part (I)(A).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612